Appeal by defendant (1) from a judgment of *961the Supreme Court, Queens County, rendered December 8, 1972, convicting him of attempted possession of a weapon as a felony, upon his plea of guilty, and sentencing him to a term of one year in the New York City Correctional Institution, and (2) by permission, from an order of the same court, dated March 30,1973, denying, after a hearing, his application to vacate the judgment. Order affirmed. No opinion. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to probation for a period of five years, and case remitted to the Criminal Term to fix the conditions thereof. In our opinion, giving due consideration to all of the circumstances, sentencing defendant to a term of imprisonment was unduly harsh and severe (CPL 470.15, subd. 6, par. [b]). Gulotta, P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.